          Case 1:17-cr-00684-ER Document 168 Filed 03/01/19 Page 1 of 3



       UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                     )
                                                              )
v.                                                            )
LAMONT EVANS, EMANUEL RICHARDSON,                             )     Case No. 1:17-cr-00684-ER-2

a/k/a “Book,” ANTHONY BLAND, a/k/a “Tony,”                    )

CHRISTIAN DAWKINS, and MERL CODE,                             )
Defendants.                                                   )
________________________________________________




      DEFENDANT EMANUEL “BOOK’ RICHARDSON’S EIGHTH UNOPPOSED
                 MOTION TO LEAVE THE JURISDICTION


       Now into court, through undersigned counsel, comes, Defendant Emanuel “Book”

Richardson who respectfully moves this court as follows. The Defendant, Emanuel Richardson is

currently residing in the U.S. District of Arizona. He has permission to travel from the court to the

Southern District of New York and the Eastern District of Louisiana. Mr. Richardson requests that

this Honorable court grant him permission to the Federal District of Nevada, more specifically Las

Vegas, Nevada on March 8, 2019 and returning to Arizona on March 11, 2019. He will be staying

at the Excalibur Hotel, 3850 Las Vegas Blvd, Las Vegas Nevada 89109. The purpose of the trip is

for Mr. Richardson to work at a youth basketball camp.


       The US Attorney’s Office for the Southern District of New York and Pre-Trial Services

have no objection to this motion.

               WHEREFORE, Defendant, Emanuel “Book” Richardson prays that he is granted
         Case 1:17-cr-00684-ER Document 168 Filed 03/01/19 Page 2 of 3



permission by this Honorable Court to travel to the Federal District of Nevada on March 8, 2019

and returning to March 11, 2019.

                                                           Respectfully Submitted,


                                                           _S://Craig J. Mordock_
                                                           Craig J. Mordock
                                                           Admitted Pro Hac Vice
                                                           LSBA #27014
                                                           7611 Maple Street
                                                           Suite A3
                                                           New Orleans, LA 70118
                                                           504-304-2335
                                                           Craig@MordockBarber.com
                                                           Counsel for the Defendant




                               CERTIFICATE OF SERVICE

I hereby certify that I have served all counsel of record by filing this pleading via the CM/ECF
system on this the 1st day of March, 2019.
S://Craig J. Mordock
          Case 1:17-cr-00684-ER Document 168 Filed 03/01/19 Page 3 of 3



        UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                )
                                                         )
v.                                                       )
                                                         )
                                                         )
LAMONT EVANS, EMANUEL RICHARDSON,                        )   Case No. 1:17-cr-00684-ER-5
                                                         )
a/k/a “Book,” ANTHONY BLAND, a/k/a “Tony,”               )
 CHRISTIAN DAWKINS, and MERL CODE,                       )
                                                         )
Defendants.                                              )
________________________________________________




     ORDER ON DEFENDANT, EMANUEL “BOOK” RICHARDSON’S FIRST MOTION
                      TO LEAVE THE JURISDICTION
      CONSIDERING THE DEFENDANT’S MOTION, it is hereby ORDERED that Defendant
Emanuel “Book” Richardson, be permitted to leave the US District of Arizona and travel to the

Federal District of Nevada on March 1st, 2019 and returning to Arizona on March 8, 2019.

This __ day of ____________, 2019.

New York, New York

____________________________


JUDGE RAMOS
